DETAILED ACTION

Response to Amendment
This Office action addresses claims 1, 9-11, and 13-16.  The claims are newly rejected under 35 USC 103 as necessitated by amendment.  Note, however, that the species trichloromethane and trichloroethylene in claim 1 are considered to be allowable subject matter.  This action is made final.   

Claim Rejections - 35 USC § 103
Claims 1, 9-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Kosuzu et al. (US 20030157407) in view of Yamamoto et al (US 20160118649). 
Regarding claim 1, Kosuzu et al. is directed to a nonaqueous electrolyte secondary battery comprising a positive electrode having an aluminum foil collector ([0220]) and a negative electrode comprising a material (silicon) capable of occluding and releasing lithium ([0198]).  The electrolyte comprises an organic solvent ([0226]) a fluorine-containing ionic salt ([0224]), and an additive selected from metal chlorides or ammonium chloride ([0229]).  The chloride additive may be present in an amount of 100-1000 ppm ([0236]).  The metal chloride may comprise any of the recited species with the exception of Pb ([0232]).  Regarding claims 11 and 13, the ionic salt can be lithium hexafluorophosphate or tetrafluoroborate, among others ([0224]).  Regarding claims 14-16, the solvent can be dimethyl carbonate (chain carbonate), or propylene carbonate (cyclic carbonate), among others. 
	Although the reference is not anticipatory of the claimed range of chloride of 0.2-300 ppm, it is noted that in the case where the claimed ranges overlap or lie inside ranges disclosed In re Wertheim, 191USPQ 90; In re Woodruff, 16 USPQ2d 1934).  As the ranges overlap, the claimed range is rendered obvious. 
Kosuzu et al. does not expressly teach that the electrolyte also comprises lithium difluorophosphate (corresponding to claimed compound III) as recited in claim 1, or that the difluorophosphate is present in an amount of 0.02-10% (0.02-4 %) by mass as recited in claims 9 and 10.   
Yamamoto et al. is directed to a nonaqueous electrolyte secondary battery.  In [0047] it is disclosed that the battery uses a positive current collector made of aluminum.  In [0178], an electrolyte additive of lithium difluorophosphate (among others) is disclosed.  In [0276] an example is disclosed wherein the difluorophosphate is present in an amount of 1.8 wt% in the electrolyte.  
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would have been motivated to use lithium difluorophosphate in the electrolyte of Kosuzu et al.  In [0183], Yamamoto et al. teach that “By containing these additives, a film (SEI) is formed on the surface of the negative electrode active material, and the cycle life can be improved advantageously.”  Thus, the artisan would be motivated to use the lithium difluorophosphate in the electrolyte of Kosuzu et al.  In addition, the disclosure of 1.8 wt% would render obvious the ranges in claims 9 and 10.  

Response to Arguments

Applicant’s arguments filed November 15, 2021 have been fully considered but they are not persuasive insofar as they apply to the newly cited art.  First, it is noted that trichloromethane .  
	However, regarding the metal/ammonium chlorides (which Kosuzu has been cited as teaching), the following observations are made:
	Initially, any data presented with respect to these compounds should be in the form of a 1.132 declaration (the data presented on page 7 of Applicant’s response is noted, but any data relied upon should be in declaration format).  As a possible way of distinguishing the claimed chlorides over the above-applied references, Applicant might consider a first approach of submitting data comparing the performance of an electrolyte containing the metal/ammonium chlorides in the claimed weight range + difluorophosphate, to the performance of a disclosure representative of the single closest prior art reference, which may be considered to be either Kosuzu (which discloses the chlorides), or Yamamoto (which discloses the difluorophosphate).  As a second alternative approach, it may be acceptable to submit data showing the performance of an electrolyte having chlorides present within the claimed range + difluorophosphate, vs. chlorides present outside the claimed range + difluorophosphate, to show the criticality of the claimed range.  For either approach, it is noted that a representative number of metals (not all claimed metals) may be sufficient to establish nonobviousness.  Also, for this purpose, the examiner notes that “quaternary ammonium” will be treated separately from the metals and data should be shown for this species should it remain in the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
January 20, 2022